Citation Nr: 0939347	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  96-48 887A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a right humeral neck bone cyst.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
diverticulosis/diverticulitis.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a heart disorder.  

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hypoglycemia.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
vertigo.

6.  Entitlement to service connection for a thyroid disorder.

7.  Entitlement to service connection for astigmatism.

8.   Entitlement to service connection for a bladder disorder 
claimed as bladder cancer.

9.  Entitlement to service connection for a neurological 
disorder claimed as peripheral neuropathy.

10.  Entitlement to an increased rating in excess of 20 
percent for the service-connected gastrointestinal 
disability.

11.  Entitlement to in an initial rating in excess of 10 
percent for the service-connected temporomandibular joint 
disorder (TMJ).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to May 
1946; August 1946 to November 1946; November 1948 to July 
1949; and September 1950 to June 1970.

These matters originally came before the Board of Veterans' 
Appeals (Board) on appeal from July 1991, January 1992, 
October 1993, June 1994, July 1995, February 1999, and March 
2000 rating decisions of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that the claims currently on appeal have an 
extensive procedural history, which was previously detailed 
in the August 2003 and December 2008 Board remands.  Most 
recently, the Board previously remanded the issues on appeal 
in December 2008.  

The Veteran was previously afforded Board hearings in January 
2002 and December 2002.  Most recently the Veteran testified 
before the undersigned Acting Veterans Law Judge in a hearing 
at the RO in June 2009.  A transcript of the hearing has been 
associated with the claims file.  

In April 2000 the Veteran raised a claim of service 
connection for a neurologic disorder manifested by left side 
facial pain, blindness, and headache, to include as secondary 
to the service-connected TMJ.  Because the issue has not yet 
been developed or certified for appellate consideration, it 
is not presently before the Board and must be referred to the 
RO.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to compensation under 38 U.S.C.A. § 
1151 for a right humeral neck bone cyst, 
diverticulosis/diverticulitis, a heart disorder, and vertigo, 
plus the claim of service connection for a neurological 
disorder claimed as peripheral neuropathy, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The Veteran is not currently diagnosed with a thyroid 
disorder or hypoglycemia.  

3.  The weight of the competent evidence is in relative 
equipoise on the question of whether the currently 
demonstrated uncorrectable residuals of irregular astigmatism 
of the right eye are residual to the in-service pterygium 
surgery.  

4.  The Veteran is shown to have been diagnosed with cystitis 
during active service, and he is shown to have experienced 
chronic symptoms since discharge.  

5.  Since September 16, 1998, the service-connected 
gastrointestinal disorder is shown to have been productive of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal pain, 
productive of considerable impairment of health, but not of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia, or other symptom combinations 
productive of severe impairment of health, or symptoms that 
are moderately severe, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four times per 
year.  

6.  At no point since the effective date for the grant of 
service connection has the Veteran's service-connected TMJ 
been shown to be productive of more than a range of lateral 
excursion 0 to 4 mm or inter-incisal range of 31 to 40 mm.  


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability of hypoglycemia as a result 
of medication provided by VA have not been met.  38 U.S.C.A. 
§ 1151 (West 1991); 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.358, 3.800 (1996); 38 
C.F.R. §§ 3.102, 3.159 (2009). 

2.  The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability of a thyroid disorder as a 
result of medication provided by VA have not been met.  38 
U.S.C.A. § 1151 (West 1991); 38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.358, 3.800 (1996); 
38 C.F.R. §§ 3.102, 3.159 (2009).

3.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for uncorrectable residuals 
of irregular astigmatism of the right eye as secondary to the 
service-connected residuals of bilateral pterygium removal 
have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.310 (2009).

4.  Resolving reasonable doubt in the Veteran's favor, 
chronic cystitis was incurred during active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

5.  The criteria for the assignment of a 30 percent 
evaluation, but not more, for the service-connected 
gastrointestinal disorder are met beginning September 16, 
1998.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.114 including Diagnostic 
Code 7304 (2009).  

6.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected TMJ have not 
been met for any period since the effective date for the 
award of service connection.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.150, Diagnostic Code 9905 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  According to 
VCAA, VA's duties to notify and assist require that upon 
receipt of a complete or substantially complete application 
for benefits, VA must notify a veteran and his or her 
representative, if any, of any information, plus any medical 
evidence or lay evidence, necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
accordance with 
38 C.F.R. § 3.159(b)(1), proper notice must inform a veteran 
of any information and evidence not of record (1) necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the Veteran is expected to provide.  (Pursuant 
to recent regulatory revisions, the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, has been removed from 
that section effective May 30, 2008. 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the present case, to the extent that the action taken 
herein below with regard to the Veteran's claims of service 
connection for astigmatism and a bladder disorder is 
favorable to the Veteran, the Board finds that no further 
notification or assistance is required as to those claims.  

With regard to the Veteran's claims for compensation under 
38 U.S.C.A. § 1151, the RO issued post-rating decision 
letters in June 2004 and March 2005 notifying the Veteran of 
the information and evidence needed to substantiate and 
complete those claims, as well as what information and 
evidence must be submitted by him, and what information and 
evidence would be obtained by VA.  After issuance of the June 
2004 and March 2005 notices, the Veteran was afforded an 
opportunity to respond prior to readjudication most recently 
in a January 2008 Supplemental Statement of the Case (SSOC).  

With regard to the claim for an increased rating for a 
gastrointestinal disability and the claim for an initial 
evaluation in excess of 10 percent for TMJ, the RO sent the 
RO's June 2004 letter notifying the Veteran of the 
information and evidence needed to substantiate and complete 
those claims, as well as what information and evidence must 
be submitted by him, and what information and evidence would 
be obtained by VA.  

For these reasons, although the Veteran has not specifically 
identified or shown that any potential errors are 
prejudicial, the Board finds that any arguable lack of full 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  See Shinseki v. Sanders, 07-1209 
slip op. at 11-12 (April 21, 2009).  

With regard to VA's duty to assist the Veteran in the 
development of his claims, VA has fulfilled its duty.  First, 
the Veteran's service treatment record (STR) and all post-
service treatment records reported by the Veteran have been 
obtained.  The Board recognizes that the Veteran previously 
asserted that there were missing records for which VA did not 
made adequate search.  The issue was previously addressed, 
however, and the record presently provides no indication of 
any such missing records.  

Also, with regard to his claim for an increased evaluation 
for the gastrointestinal disorder, the Veteran was afforded a 
VA examination most recently in September 2004, for the 
purpose of evaluating the severity of the disability.  With 
regard to his claim for an increased initial evaluation for 
TMJ, the Veteran was afforded a VA examination most recently 
in March 2005.  The VA examinations are adequate because, as 
shown below, they were based upon consideration of the 
Veteran's pertinent medical history, his assertions and 
current complaints, and because they describe the 
disabilities in detail sufficient to allow the Board to make 
a fully informed determination.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 
407 (1994)) (internal quotations omitted).   

Finally, the Veteran was afforded a hearing in June 2009 
before the undersigned Acting Veterans Law Judge in which he 
presented oral testimony and contentions in support of his 
claim.  In summary, all relevant facts have been properly 
developed in regard to the Veteran's claims, and no further 
assistance is required in order to comply with VA's statutory 
duty to assist with the development of facts pertinent to the 
claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Since 
all duties to notify and assist have been satisfied, the 
Board will proceed with consideration of the appeal.

II.  Analysis

Throughout the course of the appeal, the Veteran has advanced 
numerous contentions and theories of entitlement in support 
of his claims.  In his June 2009 Board hearing, however, he 
clarified that he has withdrawn all contentions except as 
noted below.  For clarity, the Board will group its 
discussion of the claims by the appropriate theory of 
entitlement.

A.  38 U.S.C.A. § 1151 Claims

The Veteran is presently claiming entitlement to compensation 
under 38 U.S.C.A. 
§ 1151, for the following disorders:  (1) a right humeral 
neck bone cyst, and 
(2) hypoglycemia.  

The provisions of 38 U.S.C.A. § 1151 have been amended during 
the course of the present appeal.  Formerly, 38 U.S.C.A. 
§ 1151 provided that "[w]here any veteran suffers an injury 
or an aggravation of an injury, as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation . . . 
awarded under any of the laws administered by the Secretary, 
or as the result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation . . . shall be awarded in 
the same manner as if such disability, aggravation or death 
were service-connected."  38 U.S.C.A. § 1151 (West 1991).

Earlier interpretations of the pertinent statute and 
regulations required evidence of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instances 
of indicated fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 
38 C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court), in Gardner v. Derwinski, 1 Vet. App. 584 
(1991).  The Gardner decision was affirmed by both the United 
States Court of Appeals for the Federal Circuit, see Gardner 
v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States 
Supreme Court, see Brown v. Gardner, 513 U.S. 115 (1994).  
The United States Supreme Court, in affirming the Court's 
decision, held that the statutory language of 38 U.S.C.A. 
§ 1151 simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
See Brown, supra.  

38 C.F.R. § 3.358 was amended in 1995 to conform to the 
Supreme Court decision.  The amendment was effective November 
25, 1991, the date the Court issued the Gardner decision.  60 
Fed. Reg. 14,222 (March 16, 1995).  Subsequently, Congress 
amended 38 U.S.C.A. § 1151, effective for claims filed on or 
after October 1, 1997, to preclude benefits in the absence of 
evidence of VA carelessness, negligence, lack of proper 
skill, error in judgment or similar fault on the part of VA 
in furnishing care, or an unforeseen event.  Pub. L. No. 104-
204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), codified at 
38 U.S.C.A. § 1151 (West 2002).  

Because VA received the present claims prior to October 1, 
1997, they must be adjudicated in accordance with the earlier 
version of 38 U.S.C.A. § 1151.  See VAOPGCPREC 40-97.  

The applicable statute and regulations in effect prior to 
October 1, 1997 provided that when any veteran suffered an 
injury or aggravation of an injury as the result of VA 
hospitalization, medical or surgical treatment, submission to 
an examination, or the pursuit of a course of vocational 
rehabilitation, and not as a result of the Veteran's own 
willful misconduct, and such injury or aggravation resulted 
in additional disability to the Veteran, disability 
compensation was to be awarded in the same manner as if such 
disability or aggravation were service connected.  
38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358(a), 3.800 (1996). 
 
In determining that additional disability exists, prior to 
October 1, 1997, the Veteran's physical condition immediately 
prior to the disease or injury on which the claim for 
compensation is based was to be compared with the subsequent 
physical condition resulting from the disease or injury, each 
body part involved being considered separately.  As applied 
to medical treatment, the physical condition prior to the 
disease or injury was the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation was not payable for the continuance or natural 
progress of disease or injuries for which the hospitalization 
or treatment was authorized.  38 C.F.R. § 3.358(b) (1996). 
 
In determining whether any additional disability resulted 
from (was caused by or aggravated by) VA hospitalization, 
medical or surgical treatment, or examination, prior to 
October 1, 1997, it was necessary to show that additional 
disability was actually the result of such disease or injury, 
or aggravation of an existing disease or injury suffered as 
the result of hospitalization or medical treatment and not 
merely coincidental therewith.  The mere fact of aggravation 
alone would not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as the result of hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. 
§ 3.358(c)(1) and (2) (1996). 
 
Compensation was also not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the Veteran.  "Necessary consequences" are those which were 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
38 C.F.R. § 3.358(c)(3) (1996).

The Veteran contends that the claimed disorders are due to 
Bactrim DS, which he was prescribed by VA in 1986.  
Therefore, the claims may be granted upon a showing of a 
direct causal connection between VA hospitalization and 
additional disability; neither evidence of an unforeseen 
event nor evidence of VA negligence is required in order for 
his claims to be granted.  See Brown, 513 U.S. 115.  

The Board notes by way of reference that Bactrim DS is the 
brand name for an antibiotic called co-trimoxazole, which is 
a sulfa drug consisting of trimethoprim and sulfamethoxazole.  
It is also manufactured under the names Septra and Sulfatrim.  
See Medline Plus, a service of the U.S. National Library of 
Medicine and the National Institutes of Health, 
http://www.nlm.nih.gov/medlineplus/druginfo/meds/a684026.html
.  

The record on appeal shows that the Veteran was provided 
Bactrim on June 12, 1985, for chronic symptoms of the 
prostate at a VA medical center (VAMC).  Then, on August 7, 
1985, the Veteran presented again at a VAMC for treatment 
with complaints of "what sound[ed] like prostatitis," which 
were noted to "usually . . . ha[ve] responded to Sulfa."  
He was referred to the cystoscopy clinic for further 
evaluation.  Accordingly, the Veteran underwent a cystoscopy 
on October 9, 1985.  The examination report indicates that 
the Veteran was status post transurethral resection of 
prostate (TURP) in July 1985, with a history of prostatitis 
treated numerous times with antibiotics.  He presented for 
treatment due to symptoms of nocturia, urinary frequency, 
urgency, and some urgent incontinence.  The cystoscopy 
revealed lower urinary tract irritative symptoms, status post 
TURP, pelvic pain, rectal polyp, and bladder mucosal 
inflammation.  The Veteran was prescribed Septra DS, twice 
daily for one week.  

Subsequently, on July 25, 1986, July 29, 1986, and August 26, 
1986, the Veteran returned with symptoms of pain related to 
diagnoses of cystitis and prostatitis.  He was continued on 
Bactrim at each consultation.  Thereafter, on January 27, 
1987, the Veteran was seen once more for recurrent 
prostatitis, and he was prescribed Bactrim DS, twice daily 
for four weeks.  

Shortly thereafter, an April 1987 progress note for recurrent 
prostatitis indicates that the Veteran's drug allergies 
included Sulfa.  In April 1991, however, the Veteran 
presented for VA treatment with numerous complaints, 
including groin pain, genitourinary (GU) and gastrointestinal 
(GI) problems, and sores in the roof of his mouth.  In 
addition to further follow up, the Veteran was prescribed 
Bactrim DS.  

Hypoglycemia

With regard to the Veteran's claim under 38 U.S.C.A. § 1151 
for hypoglycemia, the Board finds after a review of all the 
lay and medical evidence and argument of record, whether or 
not specifically cited in this decision, that a preponderance 
of the evidence is against the Veteran's claim.  In short, 
there is no competent evidence establishing that the Veteran 
is presently diagnosed with hypoglycemia; nor is there 
competent evidence showing that the Veteran was diagnosed 
with the disability at any time during the course of the 
present appeal.  

Rather, the record first shows that the Veteran presented for 
treatment at a VAMC on September 2, 1986, with complaints of 
a nervous condition.  He described symptoms of feeling 
nervous, sweating, weakness, and feeling like his brain had 
stopped working; the symptoms were relieved by eating honey.  
The impression was reactive hypoglycemia, and a 5 hour 
glucose tolerance test (GTT) was ordered.  The Veteran was 
then admitted for treatment on September 3, 1986, due to an 
impression of possible reactive hypoglycemia.  He underwent a 
5-hour GTT, but the test was discontinued during the fourth 
hour due to a blood glucose reading of 69 associated with 
symptoms that were noted to be "suggestive of" 
hypoglycemia.  According to the treatment summary, the 
Veteran reported having had these symptoms for many years, 
and he explained that the symptoms occurred about 3 to 4 
hours after eating a diet rich in carbohydrate, and were 
relieved by eating food.  

An inpatient treatment note reports a diagnosis of possible 
reactive hypoglycemia.  Further follow up tests, including an 
abdominal CT scan, and prescriptions for Septra DS and 
tagamet were ordered, but subsequent inpatient progress notes 
indicate that the Veteran did not have any more symptoms 
suggestive of hypoglycemia following admission.  The Veteran 
was discharged on September 5, 1986.  In the discharge 
summary, it was noted that the although the admitting 
physician interpreted the fourth-hour GTT results as showing 
evidence of hypoglycemia, a glucose reading of 69 mg is not 
low and should not cause hypoglycemia symptoms; a fasting 
blood sugar test the next day was 94 mg.  The discharge 
summary also explains that the Veteran was discharged because 
it was felt his symptoms were due to anxiety rather than due 
to hypoglycemia.  

In connection with his present claim, the Veteran underwent a 
VA examination in June 1991.  Based on a physical examination 
and review of the prior laboratory studies, the VA examiner 
found that there was no evidence of hypoglycemia.  

The record also includes an August 1991 letter from a VAMC 
chief of staff, who wrote that he agreed with the Veteran 
(who had written in a letter that laboratory personnel 
performing five-hour glucose tolerance testing should have 
knowledge of the symptoms of hypoglycemia, and have a plan 
for their management).  The chief of staff then expressed 
that he had communicated this to the appropriate staff, who 
would ensure such plans and knowledge exist.  

Thereafter, a November 1991 VA outpatient treatment note 
reports an assessment of postprandial hypoglycemia.  Also, 
the Veteran was admitted for further testing in June 1992 due 
to his complaints of dizziness, blurred vision, and weakness, 
with symptoms since 1965, but worsened by sulfa drugs.  The 
Veteran underwent a six-hour GTT, which showed a fasting 
blood sugar of 98; the lowest blood sugar was 64 at 4 hours 
with associated symptoms of sweating, dizziness, and 
lethargy; the five-hour glucose was 97, and the six-hour 
glucose was 102; urine sugars were negative.  The assessment 
was "possible" reactive hypoglycemia.  (The record does not 
reveal the results of follow up testing.)  

In October 1994, the Veteran was again admitted for 
complaints of more frequent episodes of questionable 
hypoglycemia.  According to the discharge summary, the 
Veteran reported that he had been diagnosed 8 years prior.  
Laboratory studies were unremarkable except for one 
borderline elevated blood sugar at 119.  Also, there were no 
signs of hypoglycemic episodes and the Veteran reported no 
such episodes during his stay.  Blood sugars ranged from 
normal to slightly elevated.  On discharge, the assessment 
was history of symptoms possibly suggestive of hypoglycemic 
episodes, but this needed to be ruled out by evaluation.  

(The record also includes a private, October 1994 blood lab 
report.  The Board notes that although the readings indicate 
low instances of surreptitious injection insulin and high in 
insulin autoimmune hypoglycemia, the Veteran's name is not 
listed as the provider.)

The record next shows that the Veteran presented for 
treatment with his VA primary physician in February 1996 with 
continued complaints of "'hypoglycemic' episodes [with] no 
fully apparent etiology" (quotations in original).  The 
physician also wrote "I am greatly concerned [with] these 
hypoglycemic episodes and query if they may actually 
represent a bradyarrhythmia."  A cardiology appointment was 
recommended for follow up (the record does not show whether 
the Veteran underwent follow up with cardiology).  

On follow up for possible hypoglycemia with the VA 
endocrinology clinic in June 1996, the treating 
endocrinologist noted the Veteran's report of having had two 
prior GTT's with low sugars; the Veteran's current complaints 
included such symptoms as weakness and increased growth in 
his hands, feet, and abdomen.  Based on the results of his 
evaluation, the endocrinologist's assessment was possible 
hypoglycemia, but doubtful; rule out pituitary tumor.  On 
further follow up a July 1996 VA endocrinology clinic note 
indicates that the Veteran complained of symptoms beginning 
in 1965.  A thorough clinical evaluation was performed, which 
resulted in an assessment of "spells"; it was determined 
that although the etiology of the spells was still unclear, 
there was no suggestion to indicate hypoglycemia.  Further 
follow up with the VA endocrinology clinic in August 1996, 
September 1996, and October 1996, resulted in an assessment 
that "we doubt" the Veteran is having problems related to 
hypoglycemia given that he had not had any documented 
hypoglycemic episodes.  

The record then contains August 1998 and February 2000 VA 
treatment notes reporting diagnoses of hyperglycemia by 
history.  In June 2000, on the other hand, it was noted that 
the Veteran's dizziness seemed to be symptomatic of 
bradycardia.

The Board also notes that there is some indication that the 
Veteran has been diagnosed with diabetes mellitus.  For 
instance, an October 1994 dental note documents that the 
Veteran was provided with a dental diabetes consultation, a 
March 1996 treatment note reports diabetic (diet controlled), 
and a June 2000 VAMC outpatient treatment documents the 
Veteran's report of having been told that he had diabetes 
mellitus (the physician noted that the Veteran reported 
hypoglycemia since a Bactrim treatment, but found that the 
etiology was undetermined).  

Most recently, the medical record contains private treatment 
notes from January 2001 and March 2001 documenting the 
Veteran's reported history of "hypoglycemia."  The 
physician in March 2001 commented that he felt the Veteran 
was confusing this with hypotensive episodes, because the 
Veteran reported that his heart rate would often drop with a 
subsequent drop in blood pressure.  Plus, the Veteran would 
suffer post prandial paroxysmal ventricular tachycardia after 
a meal.  

In support of his claim, the Veteran submitted numerous lay 
statements and he testified during his June 2009 Board 
hearing that he had hypoglycemia due to 1986 VA treatment 
with Bactrim.  The Veteran also submitted a November 2002 
internet article from Mayoclinic.com, which describes the 
signs and symptoms, causes, and screening and treatment of 
hypoglycemia.  Of note, the article lists numerous causes of 
hypoglycemia, including such medications as sulfonamides and 
trimethoprim.  

After carefully reviewing this evidence, the Board finds that 
the weight of the competent evidence of record demonstrates 
that the Veteran does not have any additional disability of 
hypoglycemia as a result of medication provided by VA.  

As shown, the Veteran underwent numerous and extensive 
evaluations for hypoglycemia in 1996, but there was no 
diagnosis.  Although some records provide a diagnosis of 
hypoglycemia, such as the November 1991, August 1998, and 
February 2000 VA treatment notes, these diagnoses are shown 
to be based on the Veteran's reported history, rather than a 
clinical diagnosis.  Such diagnoses are of no probative 
value, since they are mere transcriptions of the Veteran's 
lay history of diagnosis and unenhanced by any additional 
medical comment by the transcriber.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (explaining that transcriptions of a 
veteran's medical history does not become competent medical 
evidence merely because the transcriber is a medical 
professional); see also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) and Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

In addition to the lack of a current diagnosis, the record 
contains no medical evidence suggesting a link between the 
Veteran's VA treatments with Bactrim (co-trimoxazole).  In 
fact, the Veteran himself initially reported in September 
1986 that he had had the symptoms for a long time.  In June 
1992, he specified that his symptoms had begun in 1965, 
which, the Board notes, was many years prior to his treatment 
in 1986 with Bactrim.  

The Board recognizes that the Mayoclinic.com article points 
out a potential relationship between hypoglycemia and the use 
of sulfonamides and trimethoprim (i.e., Bactrim).  The 
article, however, does not support the Veteran's claim, 
because it does not discuss or address the specific facts of 
the Veteran's situation.  Plus, it is not combined with the 
opinion of a medical professional.  Rather, it notes 
generically that the "list of possible causes of 
hypoglycemia" includes sulfonamides and trimethoprim.  See 
Mattern v. West, 12 Vet. App. 222, 228 (1999).  

In addition, the Mayoclinic.com article does not constitute 
competent medical evidence in support of the Veteran's claim 
because it only speculates s to a possible cause among other 
possible causes.  Considered in its full context, the 
Mayoclinic.com article is an opinion of mere possibility and 
not probability.  See Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (the Court found evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or 
may not" and was deemed speculative); and Bloom v. West, 12 
Vet. App. 185 (1999) (the Court held that a physician's 
opinion the veteran's time as a prisoner of war "could 
have" precipitated the initial development of a lung 
condition, by itself and unsupported and unexplained, was 
"purely speculative"). 

Because the weight of the competent evidence demonstrates no 
additional disability with regard to the claim for 
hypoglycemia, the Board finds that the criteria for 
entitlement to compensation under 38 U.S.C.A. § 1151 have not 
been met.  

Thyroid Disorder 

With regard to the Veteran's claim under 38 U.S.C.A. § 1151 
for a thyroid disorder, the Board also finds after a review 
of all the lay and medical evidence and argument of record, 
whether or not specifically cited in this decision, that a 
preponderance of the evidence is against the Veteran's claim.

The record on appeal establishes that the Veteran has 
undergone extensive evaluation for a thyroid disorder, 
including in June 1983, June 1991 (a VA examination), October 
1994, September 1998, and September 2004 (a VA examination).  
Each evaluation, however, found no thyroid disease present.  
In other words, all thyroid examinations and functions were 
normal.  Most recently, in a September 2003 treatment note, a 
physician noted that he checked the Veteran's thyroid 
function test, but the physician gave no indication of any 
abnormality.  

In fact, the Veteran testified during his June 2009 Board 
hearing that he based his claim solely on a statement of the 
radiologist who diagnosed the humeral neck bone cyst, who 
told the Veteran that it was caused by a thyroid disorder.  
Moreover, in a March 2008 statement, the Veteran's prior 
service representative indicated that the Veteran had never 
been diagnosed with a thyroid disorder.  

In addition to the lack of a current diagnosis, the record 
contains no evidence suggesting a link between the Veteran's 
VA treatment with Bactrim (co-trimoxazole) and a thyroid 
disorder.  Because the weight of the competent medical 
evidence demonstrates no additional disability with regard to 
the claim for a thyroid disorder, the Board finds that the 
criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 have not been met.  

In making the above determinations, the Board has fully 
considered the Veteran's lay assertions, as cited above.  A 
layperson is competent to report on his symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report on that of which he or she has personal 
knowledge).  Lay evidence can also be competent and 
sufficient evidence of a diagnosis if (1) the layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  
Accordingly, as a layperson, the Veteran's statements 
describing his symptomatology constitute competent evidence 
to this extent.  See Layno, 6 Vet. App. at 469; Savage, 10 
Vet. App. at 495-98.  The Veteran, however, has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis of hypoglycemia or a 
thyroid disorder.  Accordingly, his lay statements do not 
constitute competent medical evidence supporting his claim.  
See Jandreau, 492 F.3d at 1376-77; Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); see also Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 
9 Vet. App. 195, 201 (1996).

In conclusion, the Veteran's claims for compensation under 38 
U.S.C.A. § 1151 for hypoglycemia and a thyroid disorder must 
be denied.  

B.  Service Connection Claims

The Veteran is also claiming that service connection is 
warranted for (1) a bladder disorder claimed as bladder 
cancer and (2) astigmatism.  

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted on a 
direct basis for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Establishing direct service 
connection generally requires (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition, 
when a chronic disease manifests itself in service, or where 
demonstrated to a compensable degree within the applicable 
presumptive period under 38 C.F.R. § 3.307, and the Veteran 
currently has the same condition.  38 C.F.R. § 3.303(b).  If 
the condition is not "chronic" under 38 C.F.R. § 3.309, 
service connection may nonetheless be granted where a disease 
manifests itself in service (or within the presumptive 
period) but is not identified until later, and the evidence 
shows (a) a continuity of related symptomatology after 
discharge and (b) that the present condition is related to 
that symptomatology.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
The Veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

Service connection for a disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Hilkert 
v. West, 11 Vet. App. 284, 289 (1998).  First, a rebuttable 
presumption of service connection arises if "radiation-
exposed veteran" later developed one of the radiogenic 
diseases listed in 38 C.F.R. § 3.309(d).  See 38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(d).  These diseases are 
ones in which the VA Secretary has determined that a positive 
association with radiation exposure exists.  Second, service 
connection may be established if (a) a radiation-exposed 
veteran develops a "radiogenic disease" that (b) became 
manifest within the time period defined for that disease by 
38 C.F.R. 3.311(b)(5), and (c) if, after following special 
development procedures, the VA Undersecretary for Benefits 
determines that a relationship in fact exists between the 
disease and the Veteran's exposure in service.  Finally, 
service connection may be established by competent evidence 
showing the existence of a medical nexus between the claimed 
condition and exposure to ionizing radiation during active 
service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  In other words, service 
connection may be granted for a disability found to be 
proximately due to, or the result of, a service-connected 
disease or injury.  To prevail on the issue of secondary 
service causation, the record must show (1) evidence of a 
current disability, (2) evidence of a service-connected 
disability, and (3) medical nexus evidence establishing a 
connection between the current disability and the service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310(a) (2003); 
Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).

Bladder Disorder 

The Veteran is contending that service connection for a 
bladder disorder claimed as bladder cancer, to include as due 
to ionizing radiation exposure, is warranted

The STR includes a December 1958 medical treatment record 
diagnosing cystitis, acute, cause undetermined.  A March 1961 
annual physical examination notes cystitis in December 1958 
with no complications or sequela.  

Following service, the VAMC records show that the Veteran 
first sought treatment in October 1985.  He was diagnosed 
with rectal polyp and bladder mucosal inflammation.  He 
underwent a follow-up cystoscopy in October 1985.  
Examination of the bladder revealed an area at the posterior 
wall of the bladder "that may have been secondary to scope 
contusion," but the mucosa appeared different from the 
surrounding mucosa.  The impression included lower urinary 
tract irritative symptoms, status post TURP, pelvic pain, 
rectal polyp, and bladder mucosal inflammation.  An October 
1985 bladder biopsy revealed no pathologic diagnosis.  

In December 1985, a physician, Dr. SDG, in reply to a letter 
from the Veteran, wrote that after obtaining a report from 
another physician, it was determined that the Veteran's 
condition was a mild chronic cystitis with edema of the 
lamina propria.  The physician clarified: "This is 
definitely not cancer."  

In January 1986, the Veteran underwent a VAMC IVP 
(intravenous pyelogram), which revealed an impression of 
post-TURP defect, but otherwise normal bladder.  Next, a July 
1986 VA treatment note indicates cystitis rule out 
prostatitis.  Thereafter, cystoscopy reports from April 1988 
and June 1988 revealed no evidence of overt bladder tumor or 
stones.  Similarly, a July 1988 bladder biopsy showed chronic 
inflammation and a couple of Brunn's nests, but no malignancy 
or atypia; a separate pathology report showed a few benign-
appearing papillary clusters.  

Subsequent VAMC treatment records in October 1990 and March 
1993 diagnose chronic cystitis and chronic bladder 
complaints, and February 1994 and February 1995 VA 
cystoscopies revealed bladder without evidence of tumors or 
stones; no areas of suspicious appearing epithelium; the 
bladder was mildly trabeculated; scarring secondary from 
prior surgeries seen; most likely prostadynia.  The February 
1995 note indicates that follow-up was recommended "for 
bladder cancer."  

A March 1996  VA cystoscopy report and a private March 1997 
cystoscopy report also noted history of bladder cancer, with 
no evidence of current recurrence.  Further treatment notes 
from April 1998, June 1998, January 2001, and September 2001, 
report a history of bladder cancer.  A March 2001 private 
colonoscopy report also provides an impression including 
history of bladder cancer.  

In September 2003 the Veteran presented for an initial 
consultation with a private physician, Dr. SF, for complaints 
of musculoskeletal problems.  In reviewing the Veteran's 
medical history, Dr. SF noted that although the Veteran 
reported having bladder cancer, the Veteran denied radiation 
or chemotherapy.  Rather, the Veteran described having it 
removed through his penis.  Therefore, the physician stated, 
"I suspect he is probably talking about TURP."

In September 2004, the Veteran underwent a VA examination.  
The examiner reviewed the claims file and noted cystoscopies 
in February 1987 and April 1998 and bladder biopsy reports in 
July 1998 and October 1985 that were negative for cancer.  
The examiner also noted an April 2002 computed tomography 
(CT) scan of the abdomen and pelvis that showed a normal 
bladder wall.  By way of history, the examiner documented 
that the Veteran admitted that he had never been told he had 
cancer and he received no cancer treatment.  Based on her 
examination, the VA examiner's assessment was no bladder 
disease diagnosed; the Veteran does not have bladder cancer.  
The Veteran has a history of chronic prostatitis; any current 
urinary symptoms are more likely than not related to his 
previous prostate surgery for enlarged prostate.  

Finally, the record on appeal shows that the Veteran 
underwent a VA Agent Orange examination in April 2005, during 
which the Veteran reported a history of bladder cancer.  The 
impression was prostate nodule and bladder cancer carcinoma 
in situ, operated and followed by another physician.  

In support of his claim, the Veteran wrote in a July 1987 
statement that the VAMC genitourinary department found two 
heavily infected areas in his bladder, which could not be 
treated.  He also testified at his June 2009 Board hearing 
that he developed bladder cancer due to in-service radiation 
exposure.  

Based upon careful review of this evidence, the Board must 
find that service connection is not warranted under any of 
the three methods of establishing service connection on the 
basis of exposure to ionizing radiation during service, 
because the medical evidence establishes no diagnosis or 
treatment for bladder cancer.  As indicated by the private 
physician, Dr. SF, in September 2003, the Veteran underwent 
TURP, but he never had bladder cancer.  In fact, a physician 
Dr. SDG specifically wrote to the Veteran in December 1985 
and informed him that he "definitely" did not  have bladder 
cancer.  More recently, the September 2004 VA examiner also 
found that the Veteran did not have bladder cancer.  

Although numerous treatment records, as indicated, report 
that the Veteran had a history of bladder cancer, these 
indications are based upon the Veteran's reported medical 
history and are not shown to be a definitive diagnosis.  
Since these diagnoses consist of mere transcriptions of the 
Veteran's lay history and are unenhanced by any additional 
medical comment, they lack probative value.  See LeShore, 8 
Vet. App. at 409.

The Board recognizes that the Veteran reported throughout his 
extensive lay statements and Board hearing testimony that he 
had a history of bladder cancer.  As indicated, however, he 
is not competent to render a diagnosis of bladder cancer.  
See Jandreau, 492 F.3d at 1376-77; Espiritu, 2 Vet. App. at 
494-95.  Further, the weight of the medical evidence is 
inconsistent with his assertions.  To the extent the medical 
records above are shown to provide a diagnosis of bladder 
cancer, they are of no probative value, since they are mere 
transcriptions of the Veteran's lay history and unenhanced by 
any additional medical comment by the transcriber.  See 
LeShore, 8 Vet. App. at 409.

On the other hand, the Board finds that, by extending the 
benefit of the doubt to the Veteran, service connection is 
warranted for chronic bladder cystitis.  The Veteran was 
first treated for the disorder during service in December 
1958.  Following service, the record shows that the Veteran 
continued to undergo treatment for diagnoses of chronic 
cystitis.  Treatment reports from 1985, 1986, 1988, 1990, 
1993, and, most recently, the September 2004 VA examination, 
document treatment and diagnoses of chronic cystitis.  

In conclusion, the Board finds the evidence to be at least in 
a state of relative equipoise in showing that the Veteran's 
chronic bladder cystitis was first diagnosed during service 
and continued following service.  Accordingly, by extending 
the benefit of the doubt to the Veteran, service connection 
for chronic bladder cystitis is warranted.  

Astigmatism

The Veteran is also claiming that he currently has 
astigmatism due to bilateral pterygia surgery during service.  
The Veteran was granted service connection for post-operative 
bilaterally pterygium in July 2003.  

According to M21-1, Part VI, Para. 11.07(b), service 
connection may not be granted for a regular astigmatism 
because this is also a congenital or developmental defect of 
the eye; however, service connection may be granted for an 
irregular astigmatism, which is a disorder that may be due to 
injury.  In such circumstances, service connection is granted 
for uncorrectable residuals. 

Here, the STR shows that the Veteran had pterygium removed in 
1959.  The October 1959 operation report specifies that the 
procedure involved grasping the head of each pterygium with 
tooth forceps; the pterygium were then removed from the 
cornea with a Bard Parker knife; a conjunctival portion was 
excised with scissors; finally, the conjunctiva was sutured 
to the episclera approximately 1 to 2 mm posterior to the 
limbus.  A post-operative report notes that the Veteran had 
bilateral pterygia for several years with significant 
abnormalities limited to the eyes.  Fundi examination was 
negative; routine laboratory work was negative or within 
normal limits.

During his discharge examination in January 1970, the Veteran 
reported a history of eye trouble.  An April 1970 treatment 
note, however, shows negative fundus; the assessment was 
anisometropia.

Following service, VAMC optometry notes beginning in April 
1987 include eyeglass prescriptions indicating correction for 
bilateral astigmatism.  More recently, a June 2000 VAMC 
optometry note provides a diagnosis of bilateral mixed 
astigmatism.  

In March 2000, the Veteran's wife indicated that the Veteran 
was warned during service that his eye surgery may result in 
astigmatism.  In further support, the Veteran asserted 
throughout his extensive lay statements and his Board hearing 
testimony that his astigmatism was caused during service by 
the pterygium surgery.  

With regard to the nature and etiology of the astigmatism, 
the medical evidence of record includes three medical 
opinions.  First, in September 2004, the Veteran underwent a 
VA examination.  The examining physician reviewed the claims 
file and thoroughly documented the relevant in-service 
history, including an in-service aircraft crash, radiation 
exposure, and the 1958 pterygium surgery; the examiner also 
noted that no astigmatism was reported at discharge.  The VA 
examiner also performed a comprehensive physical examination.  
In particular, he noted the scar from the pterygium surgery, 
which was approximately 1.5 mm into the cornea on the left 
eye, and a 1.0 mm scar in the right eye.  He indicated that 
it would have to encroach 3.0 to 4.0 mm into the cornea to 
affect vision.  The VA examiner found no scarring on the left 

Based upon the results of the examination, the September 2004 
VA examiner diagnosed against-the-rule astigmatism, and he 
then concluded that the Veteran does not have irregular 
astigmatism.  He also opined that the astigmatism is not 
caused by or a result of the Veteran's active service, but, 
rather, the Veteran's post-service cataract surgery and 
subsequent eye problems.  He explained that despite the in-
service pterygium operations in 1958-59, the Veteran had no 
significant residuals.  In fact, he had 20/20 uncorrected 
vision after surgery in 1962, with no mention of astigmatism 
in the treatment records.  Further, the scarring or residuals 
from the pterygium surgery do not encroach upon the optical 
axis, so it is a non-player in the Veteran's prescription.  
Therefore, the decrease in vision and induced astigmatism is 
not caused by or a result of the pterygium surgery.  In 
short, the scarring does not impact upon the cornea in the 
visual axis.  With regard to exposure to ionizing radiation, 
the examiner found that the Veteran's pingueculas developed 
during active service due to UV radiation exposure while 
flying.  The Veteran's cataracts, on the other hand, which 
caused the astigmatism, were not caused by or the result of 
the Veteran's active service.  The ionizing radiation and 
other alleged radiation exposure did not affect the Veteran 
during his 20-year active service; the examiner indicated 
that it would have shown up in some form or fashion during 
the 20-year timeframe, but did not.  In conclusion, the 
examiner reiterated that he could find no source, means, or 
cause to say that the Veteran's astigmatism was caused by his 
service.  In fact, "[t]hat big a change in [the Veteran's] 
cornea is not or can no[t be] related to anything in the 
military, that I can find in these records."  

In September 2004, the Veteran's private treating optometrist 
wrote a letter in which he indicated that there is clearly a 
significant and unusual amount of astigmatism, particularly 
in the left eye.  The right eye is uncorrectable to 20/20 and 
this is most likely related to irregular astigmatism.  Some 
irregular astigmatism is seen on topographical maps in both 
eyes, but principally in the right eye.  He also determined 
that it is quite likely the large amount of astigmatism in 
each eye, particularly the left eye, and the irregular 
astigmatism in the right eye, is related to pterygium 
formation and the subsequent surgery.  Topographical maps, 
the physician opined, clearly show irregularity medially in 
both eyes that probably radiated into the visual axis in a 
very subtle fashion causing some of the problems.  The 
pterygia are most likely related to the Veteran's 
environment, radiation exposure, drying wind, and dust 
contributing to the formation of such tumors.

In October 2004, the Veteran underwent a follow-up VA 
examination with the same VA examiner who examined him in 
September 2004.  The examiner did not have the claims file 
for review.  The examiner, otherwise, reviewed the Veteran's 
complaints and performed a thorough clinical examination.  
With regard to the diagnosis, the examiner stated that the 
Veteran has a large amount of corneal astigmatism, which does 
not present itself in the total refraction of the Veteran.  
The examiner explained that this means that although the 
cornea may be slightly astigmatic, the cylindrical shape or 
elliptical shape are both vertical, which indicates regular 
against-the-rule astigmatism.  He also stated that pterygium 
surgery would have induced probably less than a diopter of 
corneal astigmatisms based upon the limited invasion into the 
cornea.  The VA examiner went on to opine that although some 
of the astigmatism could have been induced by the pterygium, 
the Veteran's total astigmatism is less likely than not 
caused by or the result of the pterygium and the resulting 
surgery in the total picture of things.  In explanation, he 
stated that the amount of corneal astigmatism and the amount 
normal induced by pterygium based upon the length of the scar 
measured as 1.5 mm, would be only 1/10 of what the Veteran 
has under usual circumstances.  On the other hand, it is at 
least as likely as not that the Veteran has astigmatism 
induced by his cataract surgery.  The examiner's "best 
guess," however, was that the astigmatism would be more of a 
genetic basis; i.e., the Veteran's eye grew like that and it 
probably would have grown that way regardless of any injury 
pathology or inflammatory process.  

In light of this evidence, the Board finds that, by extending 
the Veteran the benefit of the doubt, service connection is 
warranted for right eye irregular astigmatism.  First, the 
Veteran's treating optometrist opined in September 2004 that 
the Veteran has irregular astigmatism in the right eye due to 
his in-service pterygium surgery and causing uncorrectable 
vision.  The Board affords the optometrist's opinion 
considerable probative value because he was aware of the 
pertinent medical history (the in-service pterygium surgery), 
and because he stated his opinion in unequivocal language 
("quite likely" and "most likely").  See Nieves-Rodriquez 
v. Peake, 
22 Vet. App. 295, 304 (2008); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992).  

The Board notes that although the opinions of the VA examiner 
in September and October 2004 are medical conclusions that 
the Board cannot ignore or disregard, the Board is not 
obligated to accept any physician's opinion.  See Willis v. 
Derwinski, 
1 Vet. App. 66, 70 (1991); Hayes v. Brown, 5 Vet. App. 60, 
69 (1993).  Rather, the Board's duty is to assess their 
probative value.  See Hayes, 5 Vet. App. at 69.  

In that regard, the VA examiner's October 2004 VA examination 
report provides some evidence in support of the Veteran's 
claim.  Although he stated unequivocally that the Veteran has 
regular, and not irregular astigmatism, the VA examiner also 
concluded that the Veteran's in-service pterygium surgery 
would have induced a small degree of corneal astigmatism.  
The Board notes, on the other hand, that the VA examiner did 
not appear to be fully informed of the pertinent factual 
premises.  For instance, although he noted the in-service 
pterygium surgery, which was "[a]pparently . . . in his 
right eye."  Because the VA examiner's October 2004 opinion 
was not fully informed by an accurate review of the pertinent 
medical history, its probative value is sharply reduced.  

The Board also finds that the VA examiner's October 2004 
medical opinion carries little probative value, because the 
examiner provided a nearly contemporaneous opinion in 
September 2004, which contradicts his October 2004 opinion.  
As indicated, the examiner opined in September 2004 that 
although the Veteran has some induced astigmatism, it is not 
caused by the Veteran's pterygium surgery.  Rather, he 
opined, the astigmatism is due to the Veteran's post-service 
cataract surgery and subsequent problems.  In light of the 
Veteran's contradictory September and October 2004 VA medical 
opinions, the Board finds that both opinions carry little 
probative value.  See Nieves-Rodriquez, 22 Vet. App. at 304; 
see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In conclusion, the Board finds the evidence to be at least in 
a state of relative equipoise in showing that the Veteran's 
irregular astigmatism of the right eye is proximately due to 
the service-connected residuals of in-service pterygium 
surgery.  Accordingly, by extending the benefit of the doubt 
to the Veteran, service connection is warranted.  

C.  Increased Ratings

The Veteran is further contending that an increased 
evaluation is warranted for the service-connected 
gastrointestinal disability, and an increased initial 
evaluation is warranted for the service-connected TMJ. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

With regard to the Veteran's increased rating claim for the 
service-connected gastrointestinal disability, however, VA 
must consider that a claimant may experience multiple 
distinct degrees of disability, resulting in different levels 
of compensation, from the time the increased rating claim is 
filed to the time a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The following analysis 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods during the period of the Board's review.

With regard to the Veteran's claim for a higher initial 
rating for TMJ, the U.S. Court of Appeals for Veterans Claims 
(Court), in Fenderson v. West,  distinguished appeals 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service connected.  12 
Vet App 119, 125-26 (1999).  Accordingly, where the question 
for consideration is the propriety of the initial rating 
assigned, evaluation of the evidence since the effective date 
of the grant of service connection, and consideration of the 
appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See id. at 126-27.  Therefore, in 
the following analysis, the Board has considered all evidence 
of severity since the effective date of service connection 
for TMJ.  

Evaluation of the Service-Connected Gastrointestinal 
Disability

The Veteran is first contending that an evaluation higher 
than 20 percent is warranted for the service-connected 
gastrointestinal disability, which includes diagnoses of 
hiatal hernia [GERD] and spastic and deformed duodenal bulb 
consistent with chronic recurrent peptic ulcer disease.  

Under 38 C.F.R. § 4.114, gastric ulcers (Diagnostic Code 
7304) and duodenal ulcers (Diagnostic Code 7305) have the 
same rating criteria.  A rating of 10 percent rating is 
warranted for symptomatology that is mild with recurring 
symptoms once or twice yearly. A 20 percent rating is 
warranted for symptoms that are moderate, with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration, or with continuous moderate 
manifestations.  A 40 percent rating is warranted for 
symptoms that are moderately severe, that is, less than 
severe but with impairment of health manifested by anemia and 
with weight loss; or for recurrent incapacitating episodes 
averaging 10 days or more in duration at least four times per 
year.  A rating of 60 percent is warranted for severe 
symptoms with pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health. 
 
Hiatal hernias (also known as gastroesophageal reflux disease 
or GERD) are rated under 38 C.F.R. § 4.114, Diagnostic Code 
7346.  Under Diagnostic Code 7346, a 60 percent rating is 
warranted for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  A 30 percent rating is warranted for persistently 
recurrent epigastric distress with dysphagia, pyrosis and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 10 
percent rating is warranted for two or more of the symptoms 
for the 30 percent evaluation of less severity. 
 
Ratings under diagnostic codes 7301 to 7329, inclusive, and 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114. 

The evidence during the period under review demonstrating the 
severity of the Veteran's service-connected gastrointestinal 
disability first includes VA outpatient treatment records 
dated from April 1998 to April 1999 showing that the Veteran 
was treated intermittently for symptoms of epigastric pain, 
rectal bleed  (including passing blood in the stool); he 
denied nausea/vomiting, hematemesis and hematochezia.  The 
diagnoses included "severe GERD."  In August 1998, the 
Veteran reported having had gained over 40 pounds during the 
prior four-month period, and VAMC treatment records from 
February 2000 show that the Veteran endorsed heartburn, 
melena, peptic ulcer disease IBS.  

In September 1998, the Veteran underwent a VA digestive 
disorders examination.  Although the examiner did not have 
the claims file for review, he noted that the Veteran 
reported symptoms dating back to 1961.  The Veteran's current 
complaints included epigastric burning of the anterior chest 
and reflux material into the throat with symptoms that "come 
and go."  Although the Veteran felt the symptoms most of the 
time, he could go up to 2 days to one week without the 
symptoms.  The Veteran further denied dysphagia and vomiting 
except for a "few times" throughout life.  A recent 
esophagogastroduodenoscopy (EGD) report, which the Veteran 
provided, revealed erosive gastritis with no evidence of 
esophagitis.  The Veteran also complained of intermittent 
diarrhea with two to five watery stools per day with 
occasional red blood on the tissue, and he reported having 
had colonoscopies in 1984 and 1986.  The VA examiner also 
noted the results of diagnostic and clinical tests.  Based on 
the results of his examination, the VA examiner diagnosed the 
Veteran with peptic ulcer disease with erosive gastritis and 
duodenitis; hiatal hernia, small; GERD; irritable bowel 
syndrome (IBS); diverticulosis, and colon polyps, status 
post-excision at colonoscopy.  The examiner commented that 
the Veteran had no dysphagia, but his chest pain, according 
to the provided evidence, is most likely related to the 
gastroesophageal and gastrointestinal problems.  

Following the VA examination, the Veteran testified at a 
Board hearing in January 2002.  He explained that he 
experiences heartburn, regurgitation (which was caused by any 
seasoned food), uncontrollable diarrhea, and constipation.  
He denied nausea, and he indicated that he was 20 to 30 
pounds over his normal weight; weight loss, however, was a 
"terrible problem," and he had to eat only two meals a day 
to keep his weight down.  He also had a dull aching pain 
below his ribcage, which was not present all the time.  

Next, in October 2002, the Veteran underwent an endoscopy at 
a private hospital.  The examination revealed no true 
ulcerations, but a lot of erythema on the gastric side; a lot 
of inflammation limited to the pyloric channel and prepyloric 
area and duodenum; no hiatal hernia was found.  The diagnosis 
was very mild esophagitis, but significant pyloric 
inflammation and duodenitis with small gastric Bezoar.  

VA outpatient treatment records dated from May 2004 to June 
2004 show that the Veteran was treated intermittently for 
complaints of heartburn, bright red bleeding with a bowel 
movement; he denied anemia.  With regard to the bleeding, a 
June 2004 VA consultation report indicates that the Veteran 
complained of frequently passing red blood with stools for a 
three-month period.  Physical examination revealed a small 
anal fissure at posterior midline anus; there was normal 
colored stool on examining glove without evidence of gross 
blood.  

Then, in September 2004, the Veteran underwent another VA 
examination.  The examiner reviewed the claims file and 
documented the relevant medical history.  With regard to his 
current symptoms, the Veteran denied any recent weight loss, 
nausea, vomiting, and anemia.  The examiner also noted that a 
June 2004 complete blood count (CBC) was normal with no 
anemia.  The VA examiner's assessment was GERD with hiatal 
hernia creating symptoms of reflux that are controlled with 
medication.  

Finally, the medical evidence includes a December 2006 VAMC 
outpatient note showing that the Veteran denied indigestion, 
heartburn, constipation, and diarrhea.

In support of his increased rating claim, the Veteran 
testified during his June 2009 Board hearing that he had been 
hospitalized seven times on an emergency basis for GERD with 
symptoms of diarrhea, gastritis, and intestinal inflammation.  
Further, he had IBS and explosive diarrhea weekly and on a 
nearly daily basis.  He also experienced severe intestinal 
cramping almost daily, plus constipation; he denied blood in 
his stools.  

In reviewing the medical and lay evidence above, the Board 
finds that the service-connected disability picture more 
nearly approximates the criteria for assignment of a 30 
percent evaluation under Diagnostic Code 7346, beginning 
September 16, 1998.  Specifically, the medical evidence 
demonstrates nearly continuous complaints of epigastric 
distress, pyrosis, plus some regurgitation, with substernal 
pain, which the VA examiner indicated in September 1998 was 
related to the Veteran's service-connected gastrointestinal 
disorder.  

A higher evaluation is not warranted under Diagnostic Code 
7346, however, since the Veteran specifically denied material 
weight loss, hematemesis, and vomiting throughout the course 
of his appeal.  Although the Veteran endorsed melena in April 
1998 and during the September 1998 VA examination, he 
underwent an examination in June 2004, which indicated an 
anal fissure.  Further, the Veteran denied melena during his 
June 2008 Board hearing.  In any event, there is no evidence 
of melena accompanied by anemia-the Veteran specifically 
denied anemia in May 2004, and a June 2004 CBC was normal 
with no anemia.  

The Board also finds that a higher evaluation than 30 percent 
is not warranted under Diagnostic Code 7305 for any period of 
increased rating claim because there is no evidence of 
symptoms that are moderately severe, that is, symptoms that 
are less than severe but with impairment of health manifested 
by anemia and with weight loss, or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
times per year.  As indicated, the Veteran specifically 
denied anemia, and he indicated in August 1998 and January 
2002 that he experienced weight gain rather than weight loss.  
The Board recognizes that an April 1998 VAMC treatment report 
indicates that the Veteran complained of having lost 36 
pounds in the prior five months due to being unable to eat 
adequately; however, the assessment was that the weight loss 
was due to diverticulitis.  

The Board also finds that "staged ratings" are not 
warranted because the Veteran's symptoms have more nearly 
approximated the criteria for a 30 percent rating throughout 
the course of rating period on appeal, and at no time during 
the increased rating claim have more nearly approximated the 
criteria for a higher disability rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).  In conclusion, the Board finds that a 
30 percent evaluation is warranted for the service-connected 
gastrointestinal disorder.  

Evaluation of TMJ  

The Veteran is also claiming that an initial evaluation in 
excess of 10 percent is warranted for the service-connected 
TMJ.  (The Board notes that the Veteran has presented related 
complaints of left side facial pain, blindness, and headache.  
As indicated in the Introduction (above), the issue has been 
referred to the RO for appropriate development.)  

Under 38 C.F.R. § 4.150, Diagnostic Code 9905, a rating of 10 
percent is assigned for range of lateral excursion 0 to 4 mm 
or inter-incisal range of 31 to 40 mm (ratings for limited 
inter-incisal movement shall not be combined with ratings for 
limited lateral excursion).  A rating of 20 percent is 
assigned for inter-incisal range of 21 to 30 mm.  A rating of 
30 percent is available for inter-incisal range of 11 to 20 
mm.  The highest available rating, 40 percent, is assigned 
for inter-incisal range of 0 to 10 mm.

The evidence demonstrating the severity of the Veteran's TMJ 
during the period on appeal first includes a September 1999 
private dental evaluation report, which notes a "slightly 
restricted" jaw opening.  Specific measurements are not 
provided.  

In connection with his current initial rating appeal, the 
Veteran underwent a VA dental examination in December 1999.  
The Veteran's complaints included constant jaw ache.  On 
physical examination, limitation of opening was to 34 mm; no 
limitation was found during lateral excursions of the 
mandible.  

Next, during December 2002 and January 2002 Board hearings, 
the Veteran testified that he experienced brief attacks where 
he could not open his mouth.  

In September 2004, the Veteran underwent another VA 
examination.  The examiner did not have the claims file for 
review, but noted that the Veteran complained of pain since 
1958 during active service.  The Veteran's current complaints 
included trouble biting an apple and chewing meat without 
pain.  He also complained of fatigue and a tired feeling in 
his jaw and facial muscles within minutes of chewing foods.  
Further, the Veteran complained of a popping in the right 
joint and pain on the left side.  On physical examination, 
the examiner found no limitation in range of motion.  The 
interim size on measurement was approximately 40 mm.  Lateral 
excursions were to 5 to 10 mm right and left respectively.  
The examiner also reviewed a digital Panorex picture 
provided.  The VA examiner's diagnosis was "possible" TMJ 
based on the Veteran's subjective complaints.  

In further support of his claim, the Veteran testified during 
his June 2009 Board hearing that he gets tired if chewing, 
for example, steaks, which causes the sharp pain, but he had 
never been hospitalized for TMJ.  

In comparing the Veteran's symptoms during the initial rating 
period on review to the rating criteria, the Board finds 
that, even taking into full consideration the Veteran's 
assertions of experiencing brief attacks where he cannot open 
his mouth at all,  the service-connected TMJ does not meet 
the criteria for assignment of the next higher, 20 percent, 
rating for any period of initial rating claim on appeal.  As 
shown, the Veteran's inter-incisal range has not been shown 
to have been limited to 21 to 30 mm at any time during the 
period under review.  The Board also finds that "staged 
ratings" are not warranted because the schedular criteria 
for a higher rating were not met at any time during the 
period under appellate review.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Extraschedular Consideration

The Board's findings above (with regard to the issues of an 
increased rating for gastrointestinal disability and initial 
rating for TMJ) are based on a schedular evaluation.  To 
afford justice in exceptional situations, an extraschedular 
rating may also be provided.  38 C.F.R. § 3.321(b).  Here, 
however, referral for extraschedular consideration is not 
warranted.  First, the applicable rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Furthermore, the evidence does not show marked interference 
with employment.  The evidence does not show interference 
with employment in excess of that contemplated by the rating 
schedule.  The evidence does not show frequent periods of 
hospitalization for these service-connected disabilities, or 
other evidence that would render impractical the application 
of the regular schedular standards.  Although the Veteran has 
been unemployed and has been hospitalized, the evidence shows 
that the primary precipitants of his unemployability and 
hospitalizations were not his service-connected 
gastrointestinal disorder or TMJ.  Therefore, the Board is 
not required to 


remand the Veteran's claim for consideration of 
extraschedular ratings under 
38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Compensation under 38 U.S.C.A. § 1151 for hypoglycemia is 
denied.

Compensation under 38 U.S.C.A. § 1151 for a thyroid disorder 
is denied.

Service connection for right eye astigmatism is granted.  

Service connection for a bladder disorder manifested by 
cystitis is granted.  

A 30 percent evaluation for the service-connected 
gastrointestinal disorder for the period beginning September 
16, 1998, is granted.

An increased evaluation in excess of 10 percent for the 
service-connected temporomandibular joint disorder is denied.


REMAND

Upon further review, the Board finds that the Veteran's 
claims for compensation under 38 U.S.C.A. § 1151 for a 
humeral neck bone cyst, vertigo, a heart disorder, and 
diverticulosis/diverticulitis must be remanded for further 
evidentiary development.  In addition, the claim of service-
connection for peripheral neuropathy, to include as due to 
the service-connected lumbar and cervical spine disabilities, 
must be remanded.  

With regard to his claims for compensation under 38 U.S.C.A. 
§ 1151, the record on appeal shows that the Veteran was first 
provided Bactrim on June 12, 1985, for chronic symptoms of 
the prostate.  Then, the Veteran present at a VA medical 
center (VAMC) for treatment on August 7, 1985, with 
complaints of "what sound[ed] like prostatitis," which had 
"usually . . . had responded to Sulfa."  He was referred to 
the cystoscopy clinic for further evaluation.  

Accordingly, the Veteran underwent a cystoscopy on October 9, 
1985.  The examination report indicates that the Veteran was 
status post transurethral resection of prostate (TURP) in 
July 1985, with a history of prostatitis treated numerous 
times with antibiotics.  He presented for treatment due to 
symptoms of nocturia, urinary frequency, urgency, and some 
urgent incontinence.  The cystoscopy revealed lower urinary 
tract irritative service connection, status post TURP, pelvic 
pain, rectal polyp, and bladder mucosal inflammation.  The 
Veteran was prescribed Septra DS, twice daily for one week.  

The Veteran returned with symptoms of pain related to 
diagnoses of cystitis and prostatitis on July 25, 1986, July 
29, 1986, and August 26, 1986.  He was continued on Bactrim 
at each consultation.  Thereafter, on January 27, 1987, the 
Veteran was seen again for recurrent prostatitis.  He was 
prescribed Bactrim DS, twice daily for four weeks.  

Shortly thereafter, an April 1987 progress note for recurrent 
prostatitis indicates that the Veteran's drug allergies 
included Sulfa.  In April 1991, however, the Veteran 
presented for VA treatment with numerous complaints, 
including groin pain, GU and GI problems, and sores in the 
roof of his mouth.  In addition to further follow up, the 
physician prescribed Bactrim DS.  

With regard to the claim for compensation for a right humeral 
neck bone cyst, the medical evidence of record includes an 
October 1989 VAMC X-ray of the right shoulder revealing a 
simple cyst in the neck of the humerus, with a well-defined 
sclerotic border; it noted as "probably" benign.  An April 
1990 VAMC X-ray and June 1991 VA examination also noted the 
presence of a bone cyst.  VA X-rays in August 1993 and 
November 1993, on the other hand, revealed no bone cysts.  
More recently, the Veteran underwent a VA examination in 
September 2004.  The VA examiner did not order X-rays, but 
diagnosed the Veteran with a simple cyst in the right humerus 
noted in October 1989, which was benign and indicated no bone 
disease.  The VA examiner concluded that the etiology of the 
simple cyst is unknown and a biopsy is not required, because 
the cyst is not clinically significant.  

With regard to the claim under 38 U.S.C.A. § 1151 for 
diverticulosis/diverticulitis, the pertinent evidence of 
record first includes a November 1985 and July 1986 barium 
enema examinations revealing multiple diverticula (moderate 
diverticulosis) without evidence of diverticulitis.  In May 
1994, a VA examiner diagnosed diverticulitis, but indicated 
that the exact cause could not be determined.  An April 1998 
VAMC treatment note also reports a diagnosis of 
diverticulitis.  Most recently, the Veteran underwent a VA 
examination in September 2004; the VA examiner diagnosed 
diverticulosis without diverticulitis.  

With regard to the claim under 38 U.S.C.A. § 1151 for 
vertigo, the evidence includes a July 30, 1986 treatment note 
indicating that the Veteran complained of dizzy spells for 
the prior 6 years; the assessment was labyrinthine vertigo.  
In a July 29, 1986 treatment note, the Veteran complained 
that changing positions too fast or bumping into something 
caused vertigo.  The record also includes a March 1987 post-
operative report (for an attempted TURP) noting a diagnosis 
of anxiety disorder with vertigo.  Then, a January 1991 
private treatment note indicates that the Veteran complained 
of vertigo for 2 weeks; the assessment was vertigo without 
etiology.  More recently, the evidence includes a December 
2000 VA optometry note reporting that the Veteran complained 
of an episode of vertigo precipitated by wearing his glasses, 
which did not recur.  Also a private September 2003 treatment 
note states that the Veteran complained of the medication 
Effexor causing vertigo.  

With regard to the claim under 38 U.S.C.A. § 1151 for a heart 
disorder, the evidence first includes an indication of 2 
myocardial infarctions in approximately May 1990.  Next, a 
March 1987 post-operative report notes that a TURP procedure 
was abandoned due to development of severe bradycardia; an 
EKG was unremarkable.  Similarly, a private April 1994 
emergency room treatment record indicates that the Veteran's 
complained of atypical chest pain, but a Graded Exercise Test 
(GXT) revealed: no anginal symptoms or reproduction of the 
chest pain complained of on admission; no ischemic ST 
changes; and no significant arrhythmias.  Also, a 
Stress/Thallium test revealed no significant EKG changes, but 
inferior defect without significant reversible ischemia were 
seen.  More recently, the evidence includes a September 2000 
diagnosis of symptomatic bradycardia.  Finally, the most 
recent VA outpatient treatment notes, such as in December 
2006, note that the Veteran's medical history includes a 
diagnosis of coronary artery disease.  

In light of this evidence, the Board finds that the claims 
under 38 U.S.C.A. § 1151 for a right humeral neck bone cyst, 
diverticulosis/diverticulitis, vertigo, and a heart disorder 
must be remanded for VA examinations to determine whether the 
claimed disorders are the result of the Veteran's treatment 
with Bactrim/Septra DS.  

The Veteran is also claiming service connection for a 
neurological disorder claimed as peripheral neuropathy to 
include as due to a service-connected disability.  He is 
presently service-connected for (1) old fracture right 
clavicular bone with partial fusion, (2) cervical arthritis, 
(3) degenerative changes right shoulder (major), 
(4) residuals of left clavical fracture, and (5) low back 
pain with radiculopathy, degenerative joint disease and spine 
stenosis (formerly rated as old fracture T11-T12 with 
degenerative changes).  The pertinent medical evidence 
includes a June 1985 VA outpatient treatment note indicating 
that nerve conduction velocity (NCV), electromyograph (EMG), 
and left upper extremity (LUE) electrodiagnostics were 
compatible with left carpal tunnel syndrome.  An August 1989 
VA nerve conduction study also revealed findings compatible 
with either bilateral carpal tunnel syndrome and bilateral 
ulnar compression neuropathy at the wrist, or a diffuse 
peripheral neuropathy.  Similarly,  April 1990 examinations 
indicated entrapment neuropathy and cubital tunnel syndrome.  
The record also includes a July 1993, private (university of 
Alabama) nerve conduction study indicating mild peripheral 
neuropathy; there was also right shoulder pain, which the 
physician opined, was not due to peripheral neuropathy or any 
neurological problem; rather, it is due to tendinitis.  Next, 
an August 1993 VA examination report provides a diagnosis of 
mild neuropathy of the lower extremities bilaterally, cause 
undetermined.  Various treatment notes from November 1997, 
September 1998, January 1999, and April 2002 also report 
diagnoses including peripheral neuropathy and carpal tunnel 
syndrome.  Additionally, the Board notes, the claims file 
provides an indication that the Veteran has been diagnosed 
with diabetes mellitus.  For instance, a December 2000 VA 
optometry note documents that the Veteran reported being a 
diet-controlled diabetic.

In light of this evidence, the Board finds that remand is 
necessary to afford the Veteran a VA examination to determine 
the current nature and likely etiology of the claimed 
neurologic disorder.    

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

Accordingly, these issues are REMANDED for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should schedule the Veteran 
for appropriate VA examination(s) to 
determine the nature and likely etiology 
of the claimed humeral neck bone cyst, 
vertigo, heart disorder, 
diverticulosis/diverticulitis, and 
neurological disorder claimed as 
peripheral neuropathy.  

The pertinent evidence in the claims file 
should be made available to the VA 
examiner(s) for review.  After undertaking 
all indicated diagnostic studies and 
tests, the VA examiner(s) is asked to 
address the following:

(a)  With regard to the Veteran's claim 
for a right humeral neck bone cyst, the 
examiner should provide a current 
diagnosis.  The examiner is also asked to 
offer an opinion as to whether it is at 
least as likely as not that the Veteran 
currently suffers from additional 
disability manifested by a right humeral 
neck bone cyst that is the result of 
medication provided by VA in 1986, 
consisting of Bactrim DS and Septra DS 
(co-trimoxazole), and not merely 
coincidental therewith.  

In making these determinations, the VA 
examiner is asked to specifically address 
the pertinent medical and lay evidence, 
including an October 1989 VA X-ray 
revealing simple cyst in the neck of the 
humerus and the more recent VA X-rays in 
August and November 1993 revealing no bone 
cyst.  

(b) With regard to the Veteran's claim for 
diverticulosis/diverticulitis, the 
examiner is asked to provide a current 
diagnosis.  The examiner is also asked to 
offer an opinion as to whether it is at 
least as likely as not that the Veteran 
currently suffers from additional 
disability manifested by 
diverticulosis/diverticulitis that is the 
result of medication provided by VA in 
1986, consisting of Bactrim DS and Septra 
DS (co-trimoxazole), and not merely 
coincidental therewith.  

In making these determinations, the VA 
examiner is asked to specifically address 
the pertinent medical and lay evidence, 
including the November 1985 and July 1986 
VA treatment reports diagnosing 
diverticulosis, the May 1994 VA treatment 
report diagnosing diverticulitis, and the 
more recent, September 2004, VA 
examination diagnosing diverticulosis 
without diverticulitis.  

(c)  With regard to the Veteran's claim 
for vertigo, the examiner is asked to 
provide a current diagnosis.  The examiner 
is also asked to offer an opinion as to 
whether it is at least as likely as not 
that the Veteran currently suffers from 
additional disability manifested by 
vertigo that is the result of medication 
provided by VA in 1986, consisting of 
Bactrim DS and Septra DS (co-trimoxazole), 
and not merely coincidental therewith.  

In making this determination, the VA 
examiner is asked to specifically address 
the pertinent medical and lay evidence, 
including the July 1986 treatment records 
noting the Veteran's complaints of vertigo 
for many years, plus the more recent 
treatment records of December 2000 and 
September 2003, noting the Veteran's 
complaints of vertigo due to his 
eyeglasses and Effexor.  

(d) With regard to the Veteran's claim for 
a heart disorder, the examiner is asked to 
provide a current diagnosis.  The examiner 
is also asked to offer an opinion as to 
whether it is at least as likely as not 
that the Veteran currently suffers from 
additional disability manifested by a 
heart disorder that is the result of 
medication provided by VA in 1986, 
consisting of Bactrim DS and Septra DS 
(co-trimoxazole), and not merely 
coincidental therewith.  

In making these determinations, the VA 
examiner is asked to specifically address 
the pertinent medical and lay evidence, 
including the treatment records indicating 
a diagnosis of bradycardia, as first 
indicated by the March 1987 post-operative 
(TURP) report, and the more recent VA 
outpatient treatment notes indicating a 
current diagnosis of coronary artery 
disease (CAD).  

If the VA examiner finds that the Veteran 
currently has additional disability(ies) 
resulting from the medications provided by 
VA in 1986, the examiner is asked to offer 
an opinion as to whether any additional 
disability is a "necessary consequence" 
(i.e., a consequence that is certain to 
result from, or was intended to result 
from, the VA treatment) properly 
administered with the express or implied 
consent of the Veteran.  On the other 
hand, in making the above determinations 
the VA examiner(s) should not consider or 
comment on whether any additional 
disability is the result of carelessness, 
negligence, lack of proper skill, error in 
judgment, or a similar instance of fault 
on the part of VA treatment providers in 
prescribing such medications, since the 
sole inquiry is whether additional 
disability is actually the result of 
(caused or aggravated by) VA treatment.   
 
(e) With regard to the Veteran's claim of 
service connection for a neurological 
disorder claimed as peripheral neuropathy, 
the examiner should offer a current 
diagnosis, to include any current 
neurological disorder of the upper and/or 
lower extremities.  The examiner is also 
asked to offer an opinion as whether it is 
as least as likely as not that the Veteran 
has a current neurological disorder of 
either the upper or lower extremities that 
is caused or aggravated by (i.e., 
increased in severity beyond the natural 
progress of the disease) a service-
connected disorder, to include (1) old 
fracture right clavicular bone with 
partial fusion, (2) cervical arthritis, 
(3) degenerative changes right shoulder 
(major), (4) residuals of left clavical 
fracture, and (5) low back pain with 
radiculopathy, degenerative joint disease 
and spine stenosis.

Each VA examiner(s) examining the Veteran, 
in a printed (typewritten) report, should 
set forth all examination findings, along 
with a complete rationale for all opinions 
and conclusions reached.  Specific 
references to the Veteran's claims file, 
including the in-service and post-service 
medical records, and the Veteran's lay 
assertions should be provided.  If the 
examiner(s) cannot provide any requested 
opinion without resorting to speculation, 
he or she should explain the rationale for 
such a conclusion.  

(2) After completing the requested 
actions, and any additional notification 
and/or development deemed warranted upon a 
complete review of the record, the RO/AMC 
should readjudicate the remanded claims.  
If any benefit sought on appeal remains 
denied, the RO/AMC should furnish to the 
Veteran, an appropriate Supplemental 
Statement of the Case (SSOC), and afford 
the Veteran appropriate time period for 
response.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran 
is advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of 
the claim(s).  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


